Citation Nr: 0905658	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to July 1976 
and from June 1978 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is shown to be 
manifested by no more than level "I" hearing rating.

2.  The Veteran does not have exceptional patterns of hearing 
impairment. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Veteran's right ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85 (2008).  The basis for 
evaluating defective hearing is the impairment of auditory 
acuity as measured by puretone threshold averages within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2008).  Puretone threshold averages are derived by dividing 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre- 
designated schedule.  See Tables VI and VII in 38 C.F.R. § 
4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

When rating one ear for disability purposes, to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  38 C.F.R. § 4.85(f).

In connection with his claim for an increased rating for 
right ear hearing loss, the Veteran was afforded a VA 
audiology examination in March 2007.  The claims file was not 
available for review; however, the examiner reviewed all VA 
examinations since 1995 for consistency.  

During the exam, the Veteran noted that his speech 
discrimination ability seemed to be getting worse and that he 
could not hear the doorbell ringing.  The examiner stated 
that the Veteran's otoscopic examination revealed clear 
canals and intact tympanic membranes.  Testing showed mild to 
profound mixed hearing loss at the right ear and normal 
hearing at the left ear.  The examiner further stated that 
the speech recognition scores were good and that the 
tympanometry indicated normal middle ear mobility and 
pressure in both ears.  The diagnosis was mild to severe 
mixed hearing loss in the right ear.

Pure tone thresholds for the right ear, in decibels, were 35, 
40, 65, and 85, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The Veteran's right ear hearing acuity measured a puretone 
threshold average of 56.25 decibels with speech recognition 
of 96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Since the Veteran 
is service connected for only the right ear, the left ear is 
assigned a numeric designation of "I" under Table VI.  38 
C.F.R. § 4.85.  See 38 C.F.R. § 4.85(f).  

These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for right 
ear hearing loss.

In addition to the VA examination, the Board reviewed the 
Veteran's VA outpatient treatment records.  Included was an 
audiological assessment from February 2000.  Testing showed 
pure tone thresholds for the right ear, in decibels, at 40, 
40, 60, and 80, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The Veteran's right ear hearing acuity measured a puretone 
threshold average of 35 decibels with speech recognition of 
92 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Since the Veteran 
is service connected for only the right ear, the left ear is 
assigned a numeric designation of "I" under Table VI.  38 
C.F.R. § 4.85.  See 38 C.F.R. § 4.85(f).  

These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for right 
ear hearing loss.  

The Board does not dispute the fact that the Veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluation, to provide a basis 
to grant the Veteran an increase in his evaluation.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2008).  In this respect, the Veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz).  See 38 C.F.R. § 4.86(a).  Additionally, his puretone 
threshold is not 70 decibels or more at 2000 hertz.  See 38 
C.F.R. § 4.86(b).

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all three notice elements and Vazquez-Flores criteria and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in March 2007.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


